Perkins, J.
This was a proceeding on the part of the prosecuting attorney, instituted in April, 1853, under section 3, p. 385, of vol. 2, R. S. 1852, to establish, ex parte, before the Tippecanoe Court of Common Pleas, the charge of retailing without license against the defendant, Burgess, and cause him to be arrested and put on trial upon said charge. The Court heard the testimony adduced in support of the accusation, and refused to order the arrest upon it.
The testimony was as follows:
E. T. Townley swore “that the above defendant sold spirituous liquors up to the 7th of March last, and that he sold ten different times from the 1st of December to the said 7th of March by a less quantity than a quart, and to different persons.”
This was all the testimony offered. It was insufficient, *607if for no other reason, because it did not show the names of the persons to whom the selling took place, or show them to be unknown.
L. Reilly, for the state.
W. F. Lane, for the defendant.

Per Curiam.

The judgment is affirmed.